        CASE 0:15-cr-00224-PJS-SER Doc. 173 Filed 02/23/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                              Case No. 15‐CR‐0224(1) (PJS/SER)

                       Plaintiff,

 v.                                                                ORDER

 BRIAN PETER MCQUILLAN,

                       Defendant.

       Justin A. Wesley, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

       Keala C. Ede and Eric J. Riensche, FEDERAL DEFENDER’S OFFICE, for
       defendant.

       Defendant Brian McQuillan is serving a 138‐month sentence after pleading guilty

to conspiracy to distribute methamphetamine. This matter is before the Court on

McQuillan’s motion for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). For the

reasons that follow, McQuillan’s motion is denied.

       Under § 3582(c)(1)(A)(i), a court may reduce a defendant’s term of imprisonment

if, “after considering the factors set forth in section 3553(a) to the extent that they are

applicable,” it finds that “extraordinary and compelling reasons warrant such a

reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission[.]” The Sentencing Commission has issued

U.S.S.G. § 1B1.13, a policy statement that governs motions under § 3582(c)(1)(A).

Section 1B1.13 was issued when the Bureau of Prisons had the sole authority to bring
           CASE 0:15-cr-00224-PJS-SER Doc. 173 Filed 02/23/21 Page 2 of 4




motions for release under § 3582(c)(1)(A). Unfortunately, § 1B1.13 has not been

updated to reflect that, as a result of the 2018 First Step Act, defendants now have the

ability to bring such motions directly.

       This anomaly has given rise to a debate concerning whether and to what extent

§ 1B1.13 applies to motions filed by defendants, with several circuits recently holding

that § 1B1.13 applies only to motions filed by the Bureau of Prisons, and not to motions

filed by defendants on their own behalf. See United States v. McCoy, 981 F.3d 271, 280–84

(4th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108–11 (6th Cir. 2020); United States

v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020); United States v. Brooker, 976 F.3d 228, 234

(2d Cir. 2020). The Eighth Circuit has not yet addressed this issue. In the absence of

clarification from the Eighth Circuit, the Court will treat § 1B1.13 as providing useful

guidance about how the Court should exercise its discretion under § 3582(c)(1)(A), but

the Court will not treat its provisions as binding.

       McQuillan seeks release on the ground that he is at heightened risk from the

COVID‐19 pandemic due to obesity and a history of smoking. It is true that these

conditions place McQuillan at higher risk than a person who does not have these

conditions,1 but McQuillan is a relatively young man who is otherwise in good physical


       1
        See Ctrs. for Disease Control and Prevention, People with Certain Medical
Conditions,
https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medic
                                                                            (continued...)

                                              -2-
           CASE 0:15-cr-00224-PJS-SER Doc. 173 Filed 02/23/21 Page 3 of 4




health. His risk is elevated, but not dramatically so. Moreover, FMC Rochester, where

McQuillan is incarcerated, currently has the pandemic well under control, with only

one inmate and no staff members with an active infection.2 In addition, vaccination is

underway at FMC Rochester; currently 265 staff members and 38 inmates have been

fully vaccinated.3 McQuillan states that he may soon be transferred to FPC Duluth;

however, the pandemic is also well under control at that facility, with no inmates and

only one staff member currently infected.4 The Court therefore finds that McQuillan

has not shown extraordinary and compelling reasons warranting a reduction in his

sentence.5

       The Court also finds that the factors in 18 U.S.C. § 3553(a) counsel against a

reduction in McQuillan’s sentence. McQuillan has served less than half of his 138‐



       1
       (...continued)
al‐conditions.html (Feb. 22, 2021) (listing history of smoking and obesity as risk factors).
       2
        Federal Bureau of Prisons, COVID‐19 Coronavirus,
https://www.bop.gov/coronavirus/index.jsp (last visited Feb. 23, 2021).
       3
        Id.
       4
        Id.
       5
        The Court notes that, in his initial pro se motion, McQuillan highlighted his
desire to assist his father, who is elderly and in ill health. See ECF No. 161. While the
Court is sympathetic to the difficulties his father faces, having an elderly parent in need
of assistance is a common occurrence that does not, in the Court’s view, constitute an
extraordinary and compelling circumstance. Cf. U.S.S.G. § 1B1.13, cmt. n.1(C) (setting
forth family circumstances that meet the “extraordinary and compelling” standard).

                                            -3-
        CASE 0:15-cr-00224-PJS-SER Doc. 173 Filed 02/23/21 Page 4 of 4




month sentence, which itself represents a significant downward variance from his

applicable sentencing‐guidelines range of 188 to 235 months. The Court granted this

sizeable variance notwithstanding several aggravating factors, including that

McQuillan’s current offense represents his second federal drug‐trafficking conviction

and that he committed it while still on probation for two other felonies. In the Court’s

view, a further reduction in McQuillan’s sentence would result in a sentence that would

fail to adequately reflect the seriousness of McQuillan’s offense, adequately deter

McQuillan and others from committing crimes in the future, adequately protect the

public, or achieve the other goals of § 3553(a). McQuillan’s motion is therefore denied.

                                         ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT the motion of defendant Brian Peter McQuillan for a

sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i) [ECF No. 161] is DENIED.


 Dated: February 23, 2021                     s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                           -4-
